DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

    PNG
    media_image1.png
    111
    440
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statements submitted on 11/03/2021 and 11/09/2021 have been considered by the examiner.
Claim Status
Claims 1-17, 20, and 23 are being examined on the merits in this office action
	
	Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “…compound of claim1.” The claim should be amended to recite “…compound of claim 1.” Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8716236. Although the claims at issue are not identical, they are not patentably distinct from each other because the 8716236 patent recites the compound of formula I with the structure shown below. 

    PNG
    media_image2.png
    232
    319
    media_image2.png
    Greyscale

The patent recites that Ph is phenyl: R" is C-7 cycloalkyl; R2, R3, R4, R5, and R6 are each independently in each occurrence H or C1-6 alkyl; or a pharmaceutically acceptable salt thereof (claim 1) and that the compound is (S)-1-[(S)-2-cyclohexyl-2-((S)-2-methylamino-propionylamino)-acetyl]-pyrrolidine-2-carboxylic acid (2-oxazol-2-yl-4-phenyl-thiazol-5-yl)-amide (Ia) or a pharmaceutically acceptable salt thereof (claim 2). The 8716236 patent recites that R2-R6 are each independently H or methyl, that R1 is cyclohexyl and that R2 and R3 is H and the other is methyl; or R4 is methyl; or R5 and R6 are each H (claims 3-6). 
The claims of the instant application recite the compound of formula I with the structure shown below. 

    PNG
    media_image2.png
    232
    319
    media_image2.png
    Greyscale

The instant claims recite that Ph is phenyl: R" is C-7 cycloalkyl; R2, R3, R4, R5, and R6 are each independently in each occurrence H or C1-6 alkyl; or a pharmaceutically acceptable salt thereof (claim 1) and that the compound is (S)-1-[(S)-2-cyclohexyl-2-((S)-2-methylamino-propionylamino)-acetyl]-pyrrolidine-2-carboxylic acid (2-oxazol-2-yl-4-phenyl-thiazol-5-yl)-amide (Ia) or a pharmaceutically acceptable salt thereof (claim 2). The instant claims recite that R2-R6 are each independently H or methyl, that R1 is cyclohexyl and that R2 and R3 is H and the other is methyl; or R4 is methyl; or R5 and R6 are each H (claims 3-6).

Claims 1-17, 20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9238675. Although the claims at issue are not identical, they are not patentably distinct from each other because the 9238675 patent recites a method for inhibiting binding of an IAP protein to a caspase protein comprising contacting the IAP protein with the compound of formula I with the structure shown below. 

    PNG
    media_image2.png
    232
    319
    media_image2.png
    Greyscale

The patent recites that Ph is phenyl: R" is C-7 cycloalkyl; R2, R3, R4, R5, and R6 are each independently in each occurrence H or C1-6 alkyl; or a pharmaceutically acceptable salt thereof (claim 1) and that the compound is (S)-1-[(S)-2-cyclohexyl-2-((S)-2-methylamino-propionylamino)-acetyl]-pyrrolidine-2-carboxylic acid (2-oxazol-2-yl-4-phenyl-thiazol-5-yl)-amide (Ia) or a pharmaceutically acceptable salt thereof (claim 6, 8, 10, 14, 18 ). The 9238675 patent recites that R2-R6 are each independently H or methyl, that R1 is cyclohexyl and that R2 and R3 is H and the other is methyl; or R4 is methyl; or R5 and R6 are each H (claims 2-5). The patent further recites a method for treating a disease or condition associated with the overexpression of an IAP in a mammal, comprising administering to said mammal an effective amount of a compound according to formula I (claim 7), a method of inducing apoptosis in a cell comprising introducing into said cell a compound according to formula I (claim 9), a method of sensitizing a cell to an apoptotic signal comprising introducing into said cell a compound according to formula I (claim 11) and further recites the apoptotic signals (claim 12, 13, 15, 16) and further recites a method for treating cancer (claim 17).
The claims of the instant application recite the compound of formula I (claims 1-6) which is identical to compound of the 9238675 patent. The instant claims further recite a method for inhibiting binding of an IAP protein to a caspase protein comprising contacting the IAP protein with the compound of formula I (claim 7, 14), a method for treating a disease or condition associated with the overexpression of an IAP in a mammal, comprising administering to said mammal an effective amount of a compound according to formula I (claims 8, 15), a method of inducing apoptosis in a cell comprising introducing into said cell a compound of formula I (claims 9, 16), a method of sensitizing a cell to an apoptotic signal comprising introducing into said cell a compound according to formula I (claims 10, 17) and further recites the apoptotic signals (claims 11, 12) and further recites a method for treating cancer (claims 13, 20, 23).


Claims 1-10, 13-17, 20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 13-16, 19-22, 25-28 of U.S. Patent No. 11096982. Although the claims at issue are not identical, they are not patentably distinct from each other because the 11096982 patent recites a method for inhibiting binding of an IAP protein to a caspase protein comprising contacting the IAP protein with the compound of formula I with the structure shown below. 

    PNG
    media_image2.png
    232
    319
    media_image2.png
    Greyscale

The patent recites that Ph is phenyl: R" is C-7 cycloalkyl; R2, R3, R4, R5, and R6 are each independently in each occurrence H or C1-6 alkyl; or a pharmaceutically acceptable salt thereof (claim 1) and that the compound is (S)-1-[(S)-2-cyclohexyl-2-((S)-2-methylamino-propionylamino)-acetyl]-pyrrolidine-2-carboxylic acid (2-oxazol-2-yl-4-phenyl-thiazol-5-yl)-amide (Ia) or a pharmaceutically acceptable salt thereof (claims 4, 8, 14, 20, 26). The 11096982 patent recites that R2-R6 are each independently H or methyl, that R1 is cyclohexyl and that R2 and R3 is H and the other is methyl; or R4 is methyl; or R5 and R6 are each H (claims 2-3, 9-10, 15-16, 21-22, and 27-28). The patent further recites a method for treating a disease or condition associated with the overexpression of an IAP in a mammal, comprising administering to said mammal an effective amount of a compound according to formula I (claim 7), a method of inducing apoptosis in a cell comprising introducing into said cell a compound according to formula I (claim 13), a method of sensitizing a cell to an apoptotic signal comprising introducing into said cell a compound according to formula I (claim 19) and further recites a method for treating cancer (claim 25).
The claims of the instant application recite the compound of formula I (claims 1-6) which is identical to compound of the 9238675 patent. The instant claims further recite a method for inhibiting binding of an IAP protein to a caspase protein comprising contacting the IAP protein with the compound of formula I (claim 7, 14), a method for treating a disease or condition associated with the overexpression of an IAP in a mammal, comprising administering to said mammal an effective amount of a compound according to formula I (claims 8, 15), a method of inducing apoptosis in a cell comprising introducing into said cell a compound of formula I (claims 9, 16), a method of sensitizing a cell to an apoptotic signal comprising introducing into said cell a compound according to formula I (claims 10, 17) and further recites a method for treating cancer (claims 13, 20, 23).

Conclusion
Claims 1-17, 20, and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615